United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert D. Campbell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1014
Issued: September 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 28, 2014 appellant, through counsel, filed a timely appeal of the December 10,
2013 decision of the Office of Workers’ Compensation Programs (OWCP) which denied his
request for reconsideration without conducting a merit review. Because more than 180 days
elapsed since the most recent merit decision dated August 29, 2013 to the filing of this appeal,
the Board lacks jurisdiction to review the merits of the claim pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 20, 2012 appellant, then a 43-year-old letter carrier, filed a recurrence of
disability claim asserting that on December 29, 2011, while exiting his work vehicle and
changing mail trays, he experienced low back pain. He listed the date of original injury as
April 17, 2010. OWCP developed this claim as a new traumatic injury. Appellant stopped work
on January 14, 2012.
Appellant submitted a January 19, 2012 report from Dr. Wei Xu, a Board-certified
physiatrist, who treated him for back and right lower limb pain which began three weeks prior at
work. Dr. Xu noted findings of tenderness with spasm of the right lumbar fascia muscles and
limited range of motion of the lumbar spine. He diagnosed new onset of back pain and right
lower limb pain secondary to lumbar strain and sprain, possible aggravation of a disc herniation
and right-sided L3-L4 nerve root compression. Dr. Xu noted a causal relationship between
appellant’s pain and injury sustained at work three weeks prior. He returned appellant to work at
limited duty. In a February 2, 2012 report, Dr. Xu noted improvement in appellant’s symptoms
after physical therapy. He noted decreased range of motion of the lumbar spine and diagnosed
improved back pain and recommended physical therapy. On March 1, 2013 Dr. Xu advised that
appellant reported his symptoms were significantly improved with physical therapy. Physical
examination was unchanged. Dr. Xu diagnosed improving back pain with physical therapy and
increased appellant’s work hours with limited lifting. In reports dated April 5 and May 3, 2012,
he noted that appellant’s back pain improved with physical therapy. During this time period,
appellant reported radiating pain involving the right lower limb and decreased lumbar range of
motion. Dr. Xu diagnosed improving lower back pain with radiating pain to the right lower
limb.
Appellant submitted a February 10, 2012 magnetic resonance imaging scan of the lumbar
spine which revealed severe multilevel degenerative disc and facet changes with central stenosis
and neural foraminal narrowing at L3-4, L5-S1 and L4-5. He also submitted physical therapy
notes.
On July 24, 2013 OWCP advised appellant that his claim was originally received as a
simple, uncontroverted case which resulted in minimal or no time loss from work. It was
administratively handled to allow limited medical payments. Because he sought further medical
treatment, appellant’s claim would be formally adjudicated. OWCP requested that appellant
submit a comprehensive medical report from his treating physician which included a reasoned
explanation as to how the specific work factors or incidents identified by him contributed to his
claimed lumbar condition. Appellant did not respond.
In a decision dated August 29, 2013, OWCP denied appellant’s claim. It found that the
December 29, 2011 incident occurred as alleged but the medical evidence was insufficient to
establish that appellant’s claimed back condition was causally related to the work incident.
In an appeal request form dated September 30, 2013, appellant through his attorney
requested reconsideration. He submitted an October 8, 2013 letter and requested reconsideration
asserting that OWCP wrongly denied his benefits. Appellant believed the factual and medical
evidence demonstrated that his injury was accepted by OWCP. He requested that OWCP

2

confirm the prior claim approval, and comply with an offer of modified assignment dated
March 2, 2012, pay all wage loss and provide for all necessary medical treatment. Appellant
submitted reports from Dr. Xu dated January 19 to April 5, 2012 and a notice of recurrence of
disability dated January 20, 2012, all previously of record. He also submitted an OWCP letter
accepting his claim for lumbar sprain in claim number xxxxxx655.2 Also submitted was a lightduty job offer dated March 2, 2012.
In a December 10, 2013 decision, OWCP denied appellant’s request for reconsideration.
It found that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,3 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”4
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.5
ANALYSIS
OWCP denied appellant’s claim for a traumatic injury on the grounds that the medical
evidence was insufficient to establish that appellant’s claimed conditions were causally related to
work events.6 Thereafter, it denied appellant’s reconsideration request, without a merit review.

2

Claim number xxxxxx655 is not presently before the Board.

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b).

6

The Board’s jurisdiction is limited to the evidence that was before OWCP at the time it issued its final decision;
therefore, the Board is unable to review evidence submitted by appellant on appeal.

3

The issue presented is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), for OWCP to reopen his case for review of the merits. In his request for
reconsideration, appellant did not contend that OWCP erroneously applied or interpreted a
specific point of law. In his October 8, 2013 statement, appellant asserted that factual and
medical evidence demonstrated that his work injury claim was accepted by OWCP. He
requested that OWCP confirm its prior approval of his claim and comply with the offer of
modified assignment dated March 2, 2012, pay all wage loss and provide for all necessary
medical treatment. Appellant’s contention does not establish a legal error by OWCP in the
adjudication of his claim. The underlying issue in this case is whether appellant’s diagnosed
lumbar condition was causally related to the December 29, 2011 work incident. That is a
medical issue which must be addressed by relevant medical evidence.7 A claimant may be
entitled to a merit review by submitting new or relevant evidence, but appellant did not submit
any new or relevant medical evidence in support of his request for reconsideration.
Appellant submitted reports from Dr. Xu dated January 19 to April 5, 2012 and the notice
of recurrence of disability dated January 20, 2012. However, this evidence is duplicative of
evidence previously submitted and considered by OWCP in its decision dated August 29, 2013.
Evidence that repeats or duplicates evidence already in the case record has no evidentiary value
and does not constitute a basis for reopening a case.8 Therefore, these reports are insufficient to
require OWCP to reopen the claim for a merit review.
Appellant submitted an OWCP letter accepting his claim for lumbar sprain in claim
number xxxxxx655 and a light-duty job offer dated March 2, 2012. As noted, this evidence
notes that appellant has a separate claim accepted for a lumbar sprain and was on limited duty. It
was not accompanied by any new medical evidence. As explained, the underlying issue in this
claim is whether the medical evidence establishes that appellant’s back condition in the present
claim was caused or aggravated by the December 29, 2011 incident. The letter of acceptance
from OWCP on a separate claim and the job offer are not relevant to this issue. Therefore, this
evidence is insufficient to warrant reopening the case for a merit review
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal, appellant’s counsel asserts that he submitted sufficient evidence to establish
that he developed a lumbar condition causally related to his employment duties and that OWCP
improperly denied his reconsideration request. As discussed, the Board does not have
jurisdiction to review the merits of his claim. Appellant did not submit any evidence or
argument in support of his reconsideration request that warrants reopening of his claim for a
merit review under 20 C.F.R. § 10.606(b)(2).
7

See Bobbie F. Cowart, 55 ECAB 746 (2004).

8

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the December 10, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 26, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

